Citation Nr: 9926437	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-24 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active military 
service from April 1951 to August 1971.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) July 1996 
rating decision which denied service connection for heart 
disease.

By July 1996 rating decision, the RO denied the veteran's 
claim of service connection for post traumatic stress 
disorder (PTSD).  In August 1996, he filed a notice of 
disagreement with regard to that claim; a statement of the 
case was issued and a substantive appeal was timely received.  
By April 1999 rating decision, the RO granted service 
connection for PTSD, assigning it a noncompensable rating.  
The April 1999 favorable action by the RO as to the service 
connection claim is a full grant of the benefit sought 
pursuant to Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

By July 1996 rating decision, the RO also denied service 
connection for "breathing problems."  Notice of 
disagreement with regard to that matter was received by the 
RO in August 1996, and a statement of the case was issued in 
September 1996.  In his July 1997 substantive appeal, the 
veteran indicated that he wished to withdraw his claim of 
service connection for lung disability.  Accordingly, his 
appeal as to the issue of service connection for pulmonary 
disability is considered withdrawn.  38 C.F.R. § 20.204 
(1998).

In his July 1997 substantive appeal, the veteran requested a 
Travel Board hearing.  In June 1999, he indicated in writing 
that he wished to cancel his hearing request.  Thus, his 
hearing request was effectively withdrawn.  38 C.F.R. 
§ 20.704(e) (1998).


FINDING OF FACT

There is no current clinical manifestation or diagnosis of 
heart disease and competent medical evidence does not show 
that any claimed heart disease is linked to the veteran's 
service, any Agent Orange exposure therein, or functional 
heart murmur noted at the time of his retirement from service 
in 1971.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic heart disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for cardiovascular-
renal diseases, if the pertinent disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

If the veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a December 1958 
report of chest pain, but on examination, there was nothing 
to suggest the presence of coronary disease.  In October 
1970, he reported a 4-day history of nausea, vomiting, and 
palpitation; on examination, a mild systolic murmur was 
noted; electrocardiogram (EKG) study showed "early 
repolarization" but was indicated to have been within normal 
limits; chest X-ray study revealed no cardiac chamber 
enlargement.  On service retirement medical examination in 
March 1971, functional heart murmur was noted, but a series 
of clinical studies did not reveal any changes since October 
1970 or evidence of active cardiopulmonary disease.

On VA medical examination in May 1996, the veteran indicated 
that he was employed by the U.S. Postal Service as a mail 
carrier since service separation in 1971.  He indicated that 
he underwent a cardiac evaluation several years earlier but 
no heart disabilities were found; he indicated that he was 
never treated for, or diagnosed with any heart condition.  
General physical examination was essentially normal; heart 
condition claimed by the veteran was not supported by 
documentary record and the heart was described as 
"clinically normal."  

On VA cardiovascular examination in January 1999, including a 
review of the claims file, the physician indicated that a 
functional heart murmur was found on the veteran's service 
retirement medical examination in March 1971, but EKG study 
at that time was normal; when he was examined (by the same 
examiner) in May 1996, the veteran did not have any cardiac 
symptoms, clinical evaluation of the heart was normal (and no 
murmurs were heard), and he was noted not to have experienced 
any pertinent symptomatology during his lengthy post-service 
employment as a mail carrier.  Reportedly, no significant 
changes occurred since the last examination in May 1996, and 
he continued to be symptom-free as far as the cardiovascular 
system was concerned; the veteran indicated that he was never 
informed by any physician after service separation that he 
had a heart condition.  On examination, there was no evidence 
of any abnormality and further clinical studies were not 
recommended.  The examiner indicated that the veteran claimed 
to have heart disease, but there was no clinical evidence of 
heart abnormality, and he had no cardiac symptoms.  He opined 
that the presence of functional heart murmur does not 
indicate an organic condition, that functional heart murmurs 
are usually of no significance, that the veteran functioned 
well for many years (including at work which involved 
physical exertion), and that there was no evidence of organic 
heart disease.

Based on the foregoing, the claim of service connection for 
chronic heart disease is not well grounded.  The Board notes 
that the veteran suggested a link between the claimed heart 
disease and exposure to Agent Orange in Vietnam.  38 U.S.C.A. 
§ 1116(a)(1) provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease referred to in 
paragraph (2) of this section, shall be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service (the Board 
notes that the veteran satisfies the first prong of the 
requirement in that he did have requisite service in 
Vietnam).  The specific diseases presumed to have been 
incurred as a result of Agent Orange exposure are listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (1998), as 
discussed above, and cardiovascular diseases are not listed 
in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  In 
McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza, 7 Vet. 
App. 498 where the veteran has not developed a condition 
listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Thus, service connection for a chronic heart 
disease may not be established on a presumptive basis.

Although the service medical records reveal the presence of 
functional heart murmur prior to the time of service 
retirement in August 1971, a VA examiner reviewed the claims 
file in January 1999 and suggested that the presence of 
functional heart murmur does not necessarily signify the 
presence of organic heart disease; the veteran was found to 
have no organic heart disease and was symptom-free as far as 
his cardiovascular system was concerned.  Chronic 
cardiovascular disease was not evident in service or at any 
time thereafter, and there is no current medical evidence of 
a chronic cardiovascular disease, of service origin or 
otherwise.  Thus, in the absence of current disability, shown 
by competent medical diagnosis, service connection for 
chronic heart disease must be denied as not well grounded.  
See Rabideau, 2 Vet. App. 14; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

In this case, the only evidence of record specifically 
linking the claimed heart disease to service consists of the 
veteran's own contentions.  Such evidence is insufficient to 
well ground the claim because he is not shown to be competent 
to offer evidence requiring medical experience and 
specialized medical knowledge and skill.  Grottveit, 5 Vet. 
App. at 93.  Although he is competent to state the nature of 
symptoms which he personally observes, see Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is not competent to 
provide a medical diagnosis of heart disease or to relate any 
current heart disease to active service.

The Board notes that application of 38 U.S.C.A. § 1154(b) to 
the veteran's claim of service connection for chronic heart 
disease does not make his claim well grounded because, as 
noted above, competent medical evidence of nexus between a 
current disability and service is required.  In Libertine, 
9 Vet. App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the veteran is not competent to 
provide a medical diagnosis of heart disease or to establish 
the required nexus between his wartime service and the onset 
of any current heart disease.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

ORDER

Service connection for chronic heart disease is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

